Citation Nr: 0927571	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to 
November 1991.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran provided testimony at a June 2007 hearing before 
the undersigned Veterans Law Judge.

This case was the subject of a Board remand dated in February 
2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a VA examination in February 2009, the Veteran indicated 
that he was receiving Social Security Administration (SSA) 
disability benefits, specifically to include for neck 
disability (as well as for psychiatric disability).  (See 
March 2009 report of February 2009 VA examination, page 8.)  
Documentation received by the RO in early 2008 confirms that 
the Veteran is in receipt of SSA disability benefits, 
effective June 2004, with an SSA disability onset date 
determination of May 2001.  VA has a duty to obtain relevant 
SSA records when it has actual notice that a veteran is 
receiving SSA disability benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Accordingly, the RO should contact the SSA and 
obtain and associate with the claims files copies of the 
Veteran's records regarding SSA benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).

Additionally, from a reading of the report of the February 
2009 VA examination and materials associated with the report, 
it appears that the Veteran has received recent private and 
VA treatment for neck disability, the records of which are 
not associated with the claims files, except for a record of 
VA treatment in January 2009, including the prescription of 
pain medication, incidentally printed out with the March 2009 
VA examination report, and reports of private MRI and EMG 
studies.  The records of recent treatment, from approximately 
April 2005 forward, would be useful in adjudication of the 
Veteran's claim.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for his neck disability.  
After any required authorizations for 
release of medical information are 
requested and obtained from the Veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The records sought should include any 
records of VA or private treatment for neck 
disability from April 2005 forward that 
have not been previously obtained and 
associated with the claims files.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims files copies of 
the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




